        Case 2:21-mj-00271-DUTY Document 9 Filed 01/19/21 Page 1 of 1 Page ID #:28


                  January 19, 2021        extension: (z~3)894-0552
Date Approved:                                                                                 .IAN i ~ 2021
By:   Reema M. EI-Amamy
    ❑ PSA Officer (lor material witness only) ~ AUSA                                                                       to
                   _ _-__
Signature: /~


                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                       CASE NCJMBER
 UMTED STATES OF AMERICA                                                                           ~ry
                                                          PLAINTIFF, ~ /~ ~ ~ r~
                                     ~.                                ~
                                                                       ~               J          r
                                                                                                                   l~
                           G o~ p~                                            AFFIDAVIT OF SiTRETY(NO JUSTIFICATIO
   1 M oI~~
                                                     DEFENDANT(5}.

                                                                                                                  District Court
                                                          ently xeside within thejurisdiction ofthe United States
    I,the undersigned surety, state on oath thatI perman
                                                              ted below or in (City, State):
for the Central Distri•ct-of California at the address indica

                                                                                                                                  vit
                                                                        ed by the above-named defendantfor which this affida
    I further state thatI understand the provisions ofthe bond execut                                       46-6  as set forth at the
                                                                by the provisions ofLocal Criminal Rule
supports, and I agree to be bound as a condition ofthis bond                                                         as a condition
                                                      and agree that I and my personal representatives are bound
bottom ofthis document and further acknowledge                                                             of Ameri   ca the sum of
                                                          and other sureties, to pay to the United States
oft~}'s bond,jointly and severally with the defendant
$ 1~~ 0'"D'b ~ °~            in the event that the bond is forfeited.
                                                                                                                          address or
                                                                 the Court and counsel of any change in residence
    I further understand that it is my obligation to inform
                                                           ing aware of such fact.
employment of the defendant immediately upon becom
                                                                                                                                 ts is
                                                                    d by the Court, the bond for which this affidavit suppor
     T further agree and understand that, unless otherwise ordere                           in full force and effect until such time
                                                           or review)which shall continue
a continuing bond(including any proceeding on appeal
as the undersigned is duly exonerated by     Order  of the Court.
                                                                                                                         ~      ~         day of
                                                                        is true and correct Executed on this
      I declare under the penalty of perjury that the foregoing
             ~   aN ~a~.2~f_       ,20~ 2-t                                                                         ~/
                    ~              ~
                                                                                   X~CX-~CX- 3~J            r `'1
         S MONZ                   ~~
                                                                          ~    Social Securi ty Numbe r of Surety (Last 4 digits only)
      Name       urety


                                                                               Addrq~s of Surety                    v
      Sign     e fSure
                                                                                   Y
             S                                                                               — C~de
                                                                               City, State, Zip
       — onshipf Surety
      Relati


 Local Crineinal Rule 46-6
     Bond - Summary Adjudicalion ofObligation
                                                                                                              default or contumacy on the part ofthe
                                                  contain consent ofthe principal and surety that, in case of
 A bond ar undertaking presentedforftling shall                                                                 the obligation undertaken and issue a
                                                   notice, may render ajudgment summarily in acca•clance with
 princfpal or surety, the Court, upon ten (10)days                                             on a bond or underta  king shall proceed by Motion for
                                                        or party in interest seeking ajudgment
 writ ofexecution upon such judgnreni. An indemnitee                                                       ed in 31 U.S C. § 9306.
                                                   on. Service may be made on a corporate surety as provid
 Summary Adjudication ofObligation and Executi




 CR-04(02104)                                       AFFIAAVIT OT SURETY(NO JUSTIF'CCATION}
